ORDER

On November 15, 1985, Attorney Daniel P. McDonald filed a petition, pursuant to SCR 21.10(1), for the revocation of his license to practice law in Wisconsin by consent. The Board of Attorneys Professional Responsibility filed a report recommending that the petition be granted.
Attorney McDonald, who was licensed to practice law in Wisconsin in 1966, was convicted of first-degree murder, a Class A felony, in violation of sec. 940.01, Stats., on September 20, 1985. In his petition, Attorney McDonald stated that he cannot successfully defend against the allegations of unprofessional conduct unless his conviction is reversed on appeal.
IT IS ORDERED that the license of Daniel P. McDonald to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that within 60 days of the date of this order Attorney Daniel P. McDonald pay *293to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that Attorney Daniel P. McDonald comply with the provisions of SCR 22.26 concerning the requirements of a person whose license to practice law in Wisconsin has been revoked.